The opinion of the court was delivered by
Huston, J.
The question presented in this case is, was the interest of William Smick'in certain houses and a lot, leasehold or freehold ? or in other words, was it bound by a judgment? For there is no question, that, whether his interest was for years or for life, or in fee, or whether legal or equitable, it was transferable. That is admitted. The appellant says it was bound by the judgment in favour of J. Krause ; if it was a freehold, whether legal or equitable, this would have been the case.
Neither the act of parliament, which, in England, subjected lands, sub modo, to the payment of debts; nor our act of 1700 or 1705, which made them liable to be sold absolutely for payment of debts, expressly provided that a judgment should be a lien on lands. In both countries, however, it was held to bind the lands. Many and different reasons have been given for this. But as both there and here it is expressly assumed by the legislatures of the different countries ; and the time when the lien is to commence, and how long it shall continue, without any act of the plaintiff, and by what proceeding its lien may be prolonged, is expressly provided by different laws, familiar to every lawyer, and even to every man of business. We may content ourselves with saying, that a judgment is alien in Pennsylvania on real estate, by act of assembly; and the nature and extent of the lien is according to the provisions of these enactments.
in England, however, in the courts of law, only the legal estate in lands can be reached; if the right or interest of the debtor is equitable only, his interest can be reached in chancery, or some court having jurisdiction in the chancery forms. Herd such rights could not have been reached by a creditor, unless our courts had applied the forms of the common law to every estate, whether *403legal or equitable. Our earliest reported decisions recognise this ; and from our earliest cases, contingent estates, estates or interests of cestui que trust, &c. have been levied on and sold onjñ. fa. and venditioni exponas, (4 Yeate, 427); and the lien of a judgment binds all equitable interests in land, and every interest vested in the debtor at the time of the judgment, and the sheriff sells, and the purchaser gets his right, whatever it maybe. Carkhuff v. Anderson, (3 Binn. 5); and see the cases cited, (1 Whar. Digest; 458, title Lien of a Judgment.) This case was cited to show that a judgment is a lien on all interests in lands. I need not repeat what has been often said, that the expressions of a judge.are to be applied to the subject-matter before him; and if correct and true as applied to that case, it is all that can be expected or desired. No man can, in every opinion, state all the exceptions, nor need he attempt it. In that case ‘the title levied on and sold, was a claim under the state of Connecticut, which, by an act of assembly for compromising and settling those claims, might be made good, on complying with certain terms prescribed in that law: by former laws, the assertion of claim from Connecticut, under certain circumstances, had been a crime, and punishable by indictment, after the compromising act. The court considered, as the act considered, the. title under Connecticut as one which could be made good ; as giving the holder an equitable right to the land, on fulfilling the terms of the act; and the question, often decided, and even considered settled before, viz. whether an equitable interest in lands could be levied on and sold for debt, was again brought into discussion. All these Connecticut claimants asserted á right to the fee simple. Their estate was a fee, or was nothing. The law gave them the power of obtaining a title from this state. The case of a tenant for years, and how a judgment affected his interest, or whether it affected it at all, until execution was put into the hands of the sheriff, was not before the court, nor in the mind of the court; and it is not a small mistake to attempt to apply what is said there, as having any application to an estate of a lessee for years. ,
It was settled in Fleetwood’s case, (8 Co. 171,) that a judgment did not bind the right of a tenant for years; but that after a judgment against a tenant for years, he might sell his interest, and the purchaser hold it, clear of dhe judgment; or rather, that was recognised as the long settled law ; and where the interest of the tenant is only for years, I am not aware that this has, before this case, been disputed. The case of Eli v. Beaumont, (5 Serg. & Rawle, 124,) has been cited. There the landlord gave a lease of a lot for forty-nine years, and it was agreed that the tenant should build on the lot, and at the end of the forty-nine years, the landlord should pay for the improvements; or, if he did not do so, he should convey the Jot in fee to the tenant, at a price to be fixed by referees. The tenant erected buildings worth $2000 ; and it was held, that having *404done so, he could, on the landlord refusing to pay for the improvements, compel a conveyance in fee for the lot, on paying or tendering the price fixed. In other words, that the tenant was, on a contingency, which had happened, considered a purchaser by articles of agreement, depending on a contingency, to be sure, but his interest was not that of a bare tenant for years, but entitled him, in certain events, to become owner of the fee.
Let it be observed, that the case did not turn on the clause by which the landlord was to pay for the improvements, but is fixed expressly on the latter clause, under, which the tenant might become owner in fee simple.
In the present case the lease is explicit. It is for the term of twelve months from the date, and so from year to year as long as both parties shall please; and after a covenant that the lessee should not assign, and that if he did, the lease should expire, and the lessor have a right to re-enter; it provides, that on the determination of the lease, by assignment, or otherwise by the will of either party, the tenant, or his heirs or executors, should be reimbursed and repaid all his or their reasonable expenses, in building, fencing apd improvements; one third-part immediately, and the remainder in. three yearly payments; not a word about any right ,of the tenant ■to purchase; on the contrary, the terms of the lease, and the admitted meaning and intention of the parties was that he never should become the owner of the fee. The Unitas Fratrum, commonly called the Moravian society, intended to keep the title and the right of possession in themselves. This lease only gave an estate for years; the judgment did not bind it. The decision is right.
Judgment affirmed.